Citation Nr: 0508542	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  94-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had service with the Army National Guard, 
including active duty from April 1981 through November 1982, 
December 1985 through December 1987, and periods of active 
duty and inactive duty for training, including a period of 
active duty for training from January 1989 through July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied service connection for a 
manic depressive disorder.  In March 1996 the Board remanded 
the psychiatric claim for more development.  The Board 
remanded the psychiatric claim a second time in August 2003 
for further development and adjudication.  The requested 
development has been completed and the case has since 
returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.
 
2.  The veteran does not currently have an acquired 
psychiatric disorder that is related to his active or 
inactive duty.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in January 2003 and March 2004, the RO 
advised the appellant of the enactment of the VCAA.  The 
appellant was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim, but that he must provide enough information so that VA 
could request any relevant records.  The veteran was advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The January 2001, March 2002, and August 2004 supplemental 
statements of the case (SSOC) notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims for service 
connection.  They specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  They also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The claims folder contains all available service medical 
records, service personnel records, and VA medical records.  
Also of record are numerous VA psychiatric examination 
reports.  While the veteran claims that he received 
psychiatric treatment at the Lakeview Neurorehab Midwest 
Center in Waterford, Wisconsin, he has not returned the 
appropriate authorization form so that VA may obtain these 
records.  VA specifically requested that the veteran complete 
this form with respect to Lakeview Neurorehab Midwest in 
correspondence dated in January 2003.  The duty to assist is 
not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 
(2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) 
(veteran cannot passively wait for help from VA).  Thus VA is 
not required to provide any more assistance to him with 
regard to the Lakeview Neurorehab Midwest records, as the 
veteran did not complete and return the required 
authorization form, or otherwise provide the information that 
was requested of him in January 2003.  38 U.S.C.A. § 5102(a). 

The veteran has also claimed that he was treated at Woodland 
Hills Hospital in West Monroe, Louisiana for a psychiatric 
disorder during active service in 1988.  He signed and 
returned to VA the appropriate authorization form for these 
records.  VA sent requests for the Woodland records twice in 
correspondence dated in May 1999 and March 2003 but has not 
received a response to either of these requests.  Thus, the 
Board finds that all reasonable efforts to secure the 
Woodland Hills Hospital records have been made by the RO.  
38 C.F.R. § 3.159(c)(1) (2004).  

The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that service connection for manic 
depressive disorder is warranted.  He claims that he began 
suffering from psychological trauma after a motor vehicle 
accident during active service in 1984 and actually received 
psychiatric treatment during active service in 1988 while he 
was going through a divorce.  Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R. § 3.307.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

There is no evidence of a current diagnosis of an acquired 
psychiatric disorder.  The veteran has been afforded two VA 
psychiatric examinations one in March 1999 and the other in 
July 2000.  The March 1999 VA examiner opined that "no 
definite diagnosis can be made based on the history given by 
the veteran" and furthermore that there was "no reason why 
[the veteran] is impaired in his occupational functioning by 
psychiatric factors."  Similarly, the July 2000 VA examiner 
could assign no psychiatric diagnosis.  The July 2000 
examiner later supplemented his report in May 2004 and opined 
that the veteran's treatment for psychiatric problems in 
service were related to times of stress and that since that 
time the veteran has fully recovered from his stressors.  The 
July 2000 examination report also stated that the veteran's 
1984 head injury uncovered his mood disorder.  The May 2004 
supplemental opinion added that the statement regarding the 
veteran's head injury was an academic comment because the 
stress placed upon a given person will express certain 
symptoms in that person depending on their genetic make up, 
experiences, environment at the time, etc.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Service medical records show complaints of anxiety, 
depression and "excessive worry" in September 1986 and 
November 1989.  However, multiple general examinations during 
service report normal psychiatric findings and there is no 
clinical confirmation of a psychiatric disorder shown in any 
of the records.  As was stated earlier in the May 2004 VA 
opinion, the veteran's treatments for psychiatric problems in 
service were related to times of stress.  There is no 
evidence of a current psychiatric disorder.    

Thus, the Board finds that service connection for an acquired 
psychiatric disorder to include manic depressive disorder is 
not warranted.  The veteran's claim for service connection 
implicitly includes the assertion that he currently suffers 
from a psychiatric disorder, but his personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of gout or its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The evidence does not show a definitive 
diagnosis of a psychiatric disorder during service and does 
not show that he currently suffers from a psychiatric 
disorder.  Therefore, the preponderance of evidence is 
against service connection for an acquired psychiatric 
disorder to include manic depressive disorder.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


